People v Lavelle (2019 NY Slip Op 03712)





People v Lavelle


2019 NY Slip Op 03712


Decided on May 9, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 9, 2019

526338

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vMICHAEL LAVELLE, Appellant.

Before: Garry, P.J., Clark, Mulvey, Aarons and Rumsey, JJ.


DECISION AND ORDER ON MOTION
Motion for reargument.
Upon the papers filed in support of the motion and the papers filed in response thereto, it is
ORDERED that the motion is granted, without costs, the memorandum and order decided and entered February 7, 2019 is vacated, and the attached memorandum and order is substituted therefor.
Garry, P.J., Clark, Mulvey, Aarons and Rumsey, JJ., concur.